FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ALVIN RAY QUARLES,                        
                Plaintiff-Appellant,
                                                 No. 06-16308
                 v.
A. KANE, Warden; J. WOODFORD,                     D.C. No.
                                                CV-06-02724-MJJ
Director of Corrections and
                                                     OPINION
Rehabilitation,
              Defendants-Appellees.
                                          
         Appeal from the United States District Court
           for the Northern District of California
          Martin J. Jenkins, District Judge, Presiding

                   Submitted March 12, 2007*

                        Filed April 6, 2007

  Before: Alex Kozinski, Edward Leavy and Jay S. Bybee,
                     Circuit Judges.

                       Per Curiam Opinion




  *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                3955
3956                  QUARLES v. KANE


                         COUNSEL

Alvin Ray Quarles, pro se, Soledad, California, for the appel-
lant.
                       QUARLES v. KANE                     3957
                          OPINION

PER CURIAM:

   Alvin Ray Quarles, a California state prisoner, appeals pro
se the dismissal for failure to state a claim, pursuant to 28
U.S.C. § 1915A, of his action under 42 U.S.C. § 1983. He
claims that his plea agreement and his constitutional rights
were violated when, pursuant to a post-conviction amendment
to Cal. Penal Code § 2085.5, the amount of restitution pay-
ments deductible from his prison wages was increased to a
maximum of 50% of the wages, and restitution payments
were made deductible from trust accounts as well as from
wages. We have jurisdiction under 28 U.S.C. § 1291, and we
affirm.

   Quarles alleges that he was convicted in 1989. He alleges
that in his plea agreement he agreed to pay restitution of
$10,000, which was to be collected pursuant to section
2085.5. At that time section 2085.5 provided that “the Direc-
tor of Corrections may deduct a reasonable amount not to
exceed 20 percent from the wages of a prisoner.” In 1992 sec-
tion 2085.5 was amended to authorize deduction of a mini-
mum of 20% to a maximum of 50% of an inmate’s wages and
deposits. Quarles alleges that in October 2003 he received a
trust account statement indicating that 33% of his wages had
been taken for restitution.

   [1] The amendment to section 2085.5 did not increase the
amount of restitution, but rather increased the permissible rate
at which restitution payments may be collected. This amend-
ment did not violate the Ex Post Facto Clause because it did
not impose additional punishment on Quarles. See Russell v.
Gregoire, 124 F.3d 1079, 1085 (9th Cir. 1997).

   [2] Quarles also contends that, because his plea agreement
stipulated that he would pay restitution pursuant to section
2085.5, and that at the time he entered into the agreement sec-
3958                   QUARLES v. KANE
tion 2085.5 allowed for a maximum of 20% deduction of
wages, the 1992 amendment to that section which increased
the permissible wage to 50% violated his plea agreement.
However, Quarles does not allege that his plea agreement
specified an exact percentage to be deducted from his wages.
Having agreed to have the restitution payments governed by
statute, he assumed the risk that the statute might be amended.
The amendment to section 2085.5 therefore does not violate
Quarles’ plea agreement. See United States v. Cardenas, 405
F.3d 1046, 1048 (9th Cir. 2005).

  AFFIRMED.